Title: John Bondfield to the American Commissioners, 12 May 1778: Letter and résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I. 
Honored Sirs
Bordeaux 12 May 1778
I have just time in Compliance to Mr. Livingstons request to write your honors that an offer has been made him of a vessel to be compleatly fitted and armed provided your Honors will grant a Commission. His desires in this appears to spring from the advance it would give him of rank at his Arrival in America.

If this should meet your approbation your answer by return of Post will be in time [to] permit my soliciting in his favor. His experience and steddy perseverance will by being in Command give him greater opportunities than in a subordinate Station. With great respect I am Your Honors Most Obedient Servant
John Bondfield
The Honble. The Commissioners
 
Addressed: The Honble. Benj Franklin / Arthur Lee and John Adams Esq / Commissioners from Congress / Paris
Endorsed by John Adams: Mr Bondfield 12 May 1778
 
II.
<Bordeaux, May 12, 1778: A ship from North Carolina has brought tobacco, and a letter to me saying that Edenton has become the port of America. The Boston is taking on provisions and will leave soon; the expenses, despite every effort, are becoming heavy, and she is short of seamen. Jersey privateers infest the coast of Spain, but we hear of no British cruisers in the Bay of Biscay.>
